DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0000209 to Louapre et al. (hereinafter Louapre).

With respect to claim 1, Louapre discloses shaped abrasive particles used in abrasive articles such as coated abrasive articles, wherein the shaped abrasive particles comprise alpha alumina and have a polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle, wherein the shaped abrasive particle has a first face and a second face connected to each other by a sidewall (Louapre, [0034]-[0040] and [0078]-[0080]), wherein the first face is the largest face (Louapre, Figure 3A). As shown in Figure 3A, the first face, which is taken to be the face at the bottom of the shaped particle, is larger than the second face or the top face shown in the Figure, and these two faces are connected by a sidewall. Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]).
Moreover, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and preferably not greater than 85 microns (Louapre, [0197]). Moreover, Louapre teaches that a major surface corner radius of curvature is at least about 1 micron (Louapre, [0198]). Additionally, the reference discloses embodiments in which the major surface corner radius of curvature is not greater than about 30 microns, and at least about 0.1 micron (Louapre, [0139]). These disclosures are taken to render the claimed “at least one tip of the shaped abrasive particle has a radius of curvature of less than or equal to about 4 microns” obvious due to overlapping ranges. MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, with respect to the average particle size of the shaped abrasive particles, it is noted that the reference discloses an overlapping range of particle size, and again, as noted above, overlapping ranges have been held to establish prima facie obviousness.
The major surface corner radius of curvature, as shown and taught by the reference, is the radius of the smallest circle that, when viewed in a direction orthogonal to the largest face of the shaped abrasive particle, it passes through a point on each of two sides of the largest face of the shaped abrasive particle that come together to form the tip at the start of a curve of the tip wherein each of the two sides transition from straight to curved, and encompasses the entire tip (Louapre, Figure 3B and [0197]). The at least one tip is seen in Figure 3B, at the bottom, the two corners of the shaped abrasive particle, which are the tip on the largest face of the shaped abrasive particle; thus, it is important to see that the reference discloses “major surface” corner radius of curvature.
Louapre teaches molding process as one method to form/manufacture the shaped abrasive particle (Louapre, [0036]). Furthermore, Louapre teaches forming a precursor which is formed into the desired shape and then fired/cured (Louapre, [0035]-[0041]), wherein the precursor material, which can be of sol-gel ([0104]), is forced through a die opening in a screen and form precursor shaped abrasive particles on a belt; the precursor material can also be forced through a screen in rapid fashion (Louapre, Figure 1A and [0053]-[0059], and [0104]). Considering the fact that the reference recognizes the use of a molding process is taken to render it obvious to a person of ordinary skill in the art to have utilized a sol-gel starting material in a molding process, motivated by the fact that Louapre recognizes not only the use of a molding process, but also the use of sol-gel starting material. However, it is important to note that process limitations, in product claims, do not add patentable weight to the examination of the product claims. The recitation of “made by a method comprising the steps of forcing a starting material composition into a mold, and curing  the starting material composition in the mold, wherein the starting material composition is a sol-gel” is a process limitation in a product claim; MPEP 2113 states “[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is emphasized that the reference discloses shaped abrasive particles having radius of curvature and average particle size for the shaped abrasives which would overlap with the claimed ones.

With respect to claim 4, as noted above, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and even not greater than 85 microns (Louapre, [0197]). Considering the fact that the reference also renders polygonal shape having a first and a second face obvious, and the fact that the face shown in one embodiment of Louapre has its larger face at the bottom, and as can be seen from Figures 3A and 3B, the bottom face has more than one corner, and especially in light of the disclosure of the reference that the major surface corner radius of curvature is not greater than 85 microns and at least 1 micron, the reference is seen to render all of the tips on the largest face of shaped abrasive particle to have an average radius of curvature of less than or equal to about 4 microns obvious.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is important to note that the reference is not limited only to the shape shown by Figures 3A and 3B; in fact, Louapre discloses more shapes, such as combination of polygonal shape, for their shaped abrasive particles (Louapre, [0079]). Also, it is important to note that the reference recognizes the presence of corner tips and the radius of curvatures, and that the reference discloses a radius of curvature that would overlap with the claimed ones.

With respect to claim 5, according to at least one embodiment, i.e. Figure 3A, the top and bottom faces, or first and second faces, are substantially parallel to one another (Louapre, Figure 3A). It is important to note that the claim recites “substantially” parallel. Furthermore, Louapre discloses other polygonal shapes such as rectangular, pentagonal, hexagonal, octagonal, and combination thereof (Louapre, [0079]) which would include shapes having at least two parallel faces.

With respect to claim 7, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and preferably not greater than 85 microns (Louapre, [0197]) and at least 1 micron (Louapre, [0198]), and in another embodiment, the reference teaches the major surface corner radius of curvature is not greater than about 30 microns, and at least about 0.1 micron (Louapre, [0139]). Said ranges overlap with the claimed range of “less than or equal to about 3.5 microns”, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]) which overlaps with the claimed range of “about 20 microns to about 160 microns”. MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 9, it is important to note that the claimed “a volumetric aspect ratio of greater than 1.15, wherein the volumetric aspect ratio is a ratio of the maximum cross-sectional area passing through the centroid of the shaped abrasive particle divided by the minimum cross-sectional area passing through the centroid of the shaped abrasive particle” defines an aspect ratio of greater than 1.15 for the shaped abrasive particles. Louapre teaches an aspect ratio of at least 1:1, or even at least 1.5:1 (Louapre, [0087]-[0089], [0211]-[0213]).

With respect to claim 10, Louapre renders claim 10 obvious in light of the fact that the reference is drawn to abrasive particles and abrasive articles used in various material removal operations including grinding, finishing, and polishing in the manufacturing of goods (Louapre, [0005]). Thus, the use of the disclosed shaped abrasive particles in articles used in method of abrading a workpiece of substrate is inevitable and rendered obvious.

With respect to claim 11, Louapre teaches shaped abrasive particles which are substantially similar to the claimed ones in terms of not only shape and structural features such as radius of curvature of at least one tip, but also of material. Additionally, based on paragraph [0044] of the specification of the Application under examination, the abrasive particles which have extremely sharp tips often break. Therefore, Louapre, which teaches a similar shaped abrasive particles end up having dull tips as a result of abrading, is taken to meet the claimed limitation of claim 11.

With respect to claim 12, Louapre teaches coated abrasive articles comprising shaped abrasive particles which are very similar to the shaped abrasive particles of claim 1 (Louapre, [0112]-[0131]) wherein the coated abrasive article comprises a backing or substrate and at least one adhesive layer such as make coat and/or size coat overlying the substrate, and the make coat surrounds at least a portion of the particles (Louapre, [0114]).

With respect to claim 13, Louapre discloses the use and presence of second type of abrasive particles in their coated abrasive articles as well (Louapre, [0114]).

With respect to claim 14, Louapre teaches more than one embodiment for coated abrasive articles, wherein in one of such embodiment, the shaped abrasive particle are adhered to the make coat through the sidewall of the shaped abrasive particle (Louapre, Figure 6 and [0101] and [0122]).

With respect to claim 15, Louapre teaches that the shaped abrasive particles which are adhered to the make coat by the sidewall have an orientation angle of acute angle (i.e. less than 90 degrees) (Louapre, [0122]) which overlaps with the claimed orientation angle of about 50 degrees to about 85 degrees. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 16, Louapre renders claim 16 obvious in light of the fact that the reference is drawn to abrasive particles and abrasive articles used in various material removal operations including grinding, finishing, and polishing in the manufacturing of goods (Louapre, [0005]). Thus, the use of the disclosed shaped abrasive particles in articles used in method of abrading a workpiece of substrate is inevitable and rendered obvious.

With respect to claim 17, Louapre teaches shaped abrasive particles which are substantially similar to the claimed ones in terms of not only shape and structural features such as tip and radius of curvature, but also of material, and that said shaped abrasive particles are used in coated abrasive articles. Additionally, based on paragraph [0044] of the specification under prosecution, the abrasive particles which have extremely sharp tips often break. Therefore, Louapre, which teaches a similar shaped abrasive particle having dull tips, is taken to meet the claimed limitation of claim 17.

With respect to claim 18, Louapre teaches coated abrasive articles comprising a backing or substrate having at least one adhesive layer, such as make coat and/or size coat, overlying the substrate wherein shaped abrasive particles are present in, at least, make coat (Louapre, [0112]-[0130]). Louapre teaches that not greater than about 50% of abrasive particle cover the exterior surface of the article (Louapre, [0129]). This disclosure is taken to render the claimed “shaped abrasive particles are 0.5 wt% to 100 wt% of the abrasive layer” obvious. Louapre teaches that the material of the shaped abrasive particles is of ceramic material, such as alpha alumina and seeded sol-gel (Louapre [0104]), and wherein the shaped abrasive particle comprises at least about 90wt% of alpha alumina for the total weight of the particle (Loupare, [0040] and [0078]). Nevertheless, it is noted that the recitation of “the plurality of shaped abrasive particles are 0.5 wt% to 100 wt% of the abrasive layer” can also be interpreted to mean that 0.5 wt% to 100 wt% of all the particles is shaped abrasive particles; this interpretation is also rendered obvious by Louapre considering the fact that the reference teaches that all the particles can be shaped abrasive particles or that there can be a combination of shaped abrasive particles and other types of particles (Louapre, [0114]). 
Louapre discloses shaped abrasive particles used in abrasive articles have a polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle, wherein the shaped abrasive particle has a first face and a second face connected to each other by a sidewall (Louapre, [0034]-[0040] and [0078]- [0080]), wherein the first face is the largest face as shown in at least one embodiment (Louapre, Figure 3A). However, the disclosure of Louapre in paragraph [0079] would render more polygonal shapes having at least two parallel faces with one larger than the other; it is noted that Louapre, in paragraph [0079] teaches a plurality of shapes as well as a combination of them. As for the embodiment, shown in Figure 3A, the first face, which is taken to be the face at the bottom of the shaped particle, is larger than the second face or the top phase shown in the Figure, and these two faces are connected by a sidewall. Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]).
Moreover, Louapre teaches that the shaped abrasive particle has a major surface corner radius of curvature of not greater than 200 microns and preferably not greater than 85 microns (Louapre, [0197]) and at least 1 micron (Louapre [0198]). Additionally, the reference discloses embodiments in which the major surface corner radius of curvature is not greater than about 30 microns, and at least about 0.1 micron (Louapre, [0139]). These disclosures are taken to render the claimed “at least one tip of the shaped abrasive particle has a radius of curvature of less than or equal to about 4 microns” obvious due to overlapping ranges. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, Louapre discloses that the shaped abrasive particles have an average particle size of at least about 100 microns and not greater than about 1.5 mm (Louapre, [0107]). Thus, the reference discloses an overlapping range of particle size, and again, as noted above, overlapping ranges have been held to establish prima facie obviousness.
The major surface corner radius of curvature, as shown and taught by the reference, is the radius of the smallest circle that, when viewed in a direction orthogonal to the largest face of the shaped abrasive particle, it passes through a point on each of two sides of the largest face of the shaped abrasive particle that come together to form the tip at the start of a curve of the tip wherein each of the two sides transition from straight to curved, and encompasses the entire tip (Louapre, Figure 3B and [0197]). The at least one tip is seen in Figure 3B, at the bottom two corners of the shaped abrasive particle, which are the tip on the largest face of the shaped abrasive particle, and it is important to see that the reference disclose “major surface” corner radius of curvature.
Furthermore, Louapre teaches forming a precursor which is formed into the desired shape and then fired/cured (Louapre, [0035]-[0041]), wherein the precursor material, which can be of sol-gel, is forced through a die opening in a screen and form precursor shaped abrasive particles on a belt; the precursor material can also be forced through a screen in rapid fashion (Louapre, Figure 1A and [0053]-[0059], and [0104]). Nevertheless, Louapre teaches molding process as one method to form/manufacture the shaped abrasive particle (Louapre, [0036]). However, it is important to note that the recitation of “made by a method comprising the steps of forcing a starting material composition into a mold, and curing the starting material composition in the mold, wherein the starting material composition is a sol-gel”, is a process limitation in a product claim; MPEP 2113 states “[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Process limitations do not add patentable weight to the examination of a product claim. With respect to any structural limitation, it is important to note that Louapre teaches shaped abrasive particles of average size of at least 100 microns (Louapre, [0105]) which overlap with the claimed ones, as well as major surface corner radius of curvature of not greater than 85 microns, and at least about 1 micron (Louapre, [0197]-[0198]), and the reference renders a shape which would render the claimed polygonal cross-sectional shape along a longitudinal axis of the shaped abrasive particle, wherein the shaped abrasive particles have a first and second major faces, wherein the first face is the larger face. Therefore, the claimed structural features of the claimed shaped abrasive particle is rendered obvious by the reference. 

Response to Arguments
Applicant’s arguments, see Remarks page 3, filed 10/27/2022, with respect to 112 (a) rejection of claim 18 have been fully considered and are persuasive.  The 112(a) rejection of claim 18 has been withdrawn. 

Applicant's arguments filed 10/27/2022 with respect to 103 obviousness rejection over Louapre have been fully considered but they are not persuasive.

Applicant has filed a declaration signed by Dwight D. Erickson, one of the inventors of the present Application under examination, in an attempt to show that U.S. Pat. App. Pub. No. 2015/0000209 to Louapre (i.e. Application no. 14/317,348) does not provide an enabling disclosure for the claimed feature of shaped abrasive particles having at least one tip having a radius of curvature of less than or equal to about 4 microns. The declaration, which has been referred to throughout the Remarks, refers to paragraphs in Louapre, beginning at paragraph [0048] and extending to paragraph [0078], to present arguments as to why Louapre lacks guidance for a person having ordinary skill in the art to make particles having the claimed particular dimensional characteristics. Applicant has argued that the reference discloses a “screen printing process” whereas the claims claim a molding process, that the reference provides a wide range of shapes with no suggestion as to which of these shapes should be selected over another, that the reference does not provide why any particular residence time should be chosen over another, that which rate of translation of the screen can be selected, that the reference discloses a wide range of processing parameters, that the reference does not provide guidance as to what effect any particular release agent may have (Declaration). Applicant has, additionally, argued that said listed paragraphs in Louapre provide only a very rough outline of an apparatus and process that may be used to fabricate shaped abrasive particles. Applicant has, further, argued that Louapre provides a wide range of major surface corner radius or MSCR, and that a person having ordinary skill in the art would not have a reasonable expectation of success in making particles having an MSCR of much less than 80 microns (Declaration, page 9; Remarks, page 4-6). Moreover, Applicant has argued that a person having ordinary skill in the art would not believe the screen-printing process would be capable of producing shaped abrasive particles with at least one tip having a radius of curvature of less than or equal to about 4 microns (Declaration, page 10) because the semi-liquid sol-gel mixture of Louapre will flow during and after deposition onto the belt leading to deformation and loss of shape fidelity such that the ultimate shape of the particle will be merely reminiscent of the shape of the openings of the screen (Remarks, page 7). 
The examiner, respectfully, submits that the Declaration and Remarks are not found persuasive. It is submitted that a reference is found enabling for what it discloses; the arguments presented in the previous response, and implied in the last response filed on 10/27/2022, referring to the 112 enablement rejection presented in the Office Action for the Application of Louapre, are not found persuasive because at the time, when the Office presented a 112 enablement rejection over the claims of the Application of Louapre, said rejection was made over, first the claims of the Application of Louapre not the specification of Louapre, and second, the features of the claims of the Application of Louapre which were rejected over 112 enablement did not include any of the features that are currently claimed, and did not include any of the features that the Applicant of the present Application under examination are arguing, specifically the feature of at least one tip having a radius of curvature of less than or equal to 4 microns. 
Additionally, the Declaration is not found persuasive because according to MPEP 716.07 “Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative.” In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949). Again, it is emphasized that the 112 rejection which had been presented by the Office over the claims of the Application of the reference was not made over the currently claimed radius of curvature. 
Moreover, where the Declaration has argued that not enough disclosure is presented in Louapre, it is noted that MPEP 716.07, also, states “Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure.” In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994) (lack of diagrams, flow charts, and other details in the prior art references did not render them nonenabling in view of the fact that applicant’s own specification failed to provide such detailed information, and that one skilled in the art would have known how to implement the features of the references). 
Most importantly, MPEP 716.07 states “Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
	
	Finally, it is important to note that the original disclosure of the present Application under examination discloses that the maximum radius of curvature can be any suitable value (see specification of the present Application under examination, paragraph [0033]) and discloses ranges of less than about 19.2 microns, less than or equal to about 15 microns, less than or equal to 5 microns, less than or equal to 3 microns, “or less than, equal to, or greater than about 19 microns, 18, 17, 16, 15, 14, 13, 14, 13, 12, 11, 10, 9, 8,7, 6, 5, 4.5, 4, 3.5, 3, 2.5, 2, 1.5, 1, 0.5, 0.4, 0.3, 0.2, 0.1, 0.05, or about 0.01 micron or less”. In effect, although the independent claims claim a radius of curvature of “less than or equal to about 4 microns”, a wide list of radius of curvatures are disclosed in the original specification without any showing of criticality or unexpected results for the specifically claimed range of 4 microns or less. The less than or equal to 4 microns is one of many ranges disclosed in the original disclosure of the present Application under examination without showing of criticality for the claimed range. The examples presented in the specification does not clearly suggest any potential unexpected results for the claimed range of radius of curvature of less than or equal to 4 microns. Moreover, the process limitations in the claimed current product claims are not found to distinguish the claimed product over the product of the reference because the reference renders the claimed structural features, i.e. particle size and tip radius of curvature for shaped abrasive particles having a shape as claimed, have been rendered obvious by the Louapre.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731